  Case 5:19-cv-01320-CJC-SHK Document 62 Filed 06/10/20 Page 1 of 1 Page ID #:365

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                            JS-6
                                    CIVIL MINUTES – GENERAL


Case No.        EDCV 19-01320-CJC (SHKx)                           Date       June 10, 2020
Title           Michelle S. Simmons v. Naphcare, Inc. et al


PRESENT:

        HONORABLE CORMAC J. CARNEY, CHIEF UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                           Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


        The Court, having been notified by a Notice of Settlement [61] that the case settled,
hereby orders this action dismissed without prejudice. The Court hereby orders all proceedings
in the case vacated and taken off calendar.

       The Court retains jurisdiction for thirty (30) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed.




                                                                                      -       :        -
                                                   Initials of Deputy Clerk     gga
cc:




ġ
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
